July 10,2000



The Honorable Bill G. Carter                        Opinion No. JC-0250
Chair, House Committee on Urban Affairs
Texas House of Representatives                      Re:    The proper disposition and use of motor
P.O. Box 2910                                       vehicle registration fees allocated to a county
Austin, Texas 78768-2910                            (RQ-Ol82-JC)


Dear Representative   Carter:

          You ask about the proper disposition and use of motor vehicle registration fees allocated to
a county. Specifically, you ask: “For what purpose may a county transfer the [fees collected for the
registration of motor vehicles] to another fund? Is the county general fund an allowable place for
the money to go?’ Letter from Honorable Bill G. Carter, Chair, House Committee on Urban Affairs,
to Honorable John Comyn, Texas Attorney General (Feb. 3,200O) (on tile with Opinion Committee)
[hereinafter “Request Letter”]. We conclude that the county assessor-collector must credit the fees
to the county road and bridge fimd and the county must use the monies for road and bridge
construction, maintenance, and repair as provided by section 502.108 of the Transportation Code.
See TEX. TRANSP.CODEANN. $9 502.102.,104, ,108 (Vernon 1999). Pursuant to section 256.007
of the Transportation Code, the commissioners court of a county that does not collect a road and
bridge construction and maintenance tax under article VIII, section 9(c) of the Texas Constitution
may transfer surplus motor vehicle registration fee monies from the county road and bridge fund to
any county fund designated by the commissioners court, including the county general fund, but may
use the monies only for purposes authorized by section 7-a of article VIII of the Texas Constitution.
See id. 5 256.007.


        We begin our analysis with article VIII, section 7-a of the Texas Constitution,     which governs
the use of motor vehicle registration fees, providing in pertinent part:

                          Subject to legislative appropriation, allocation and direction,
                all net revenues remaining after payment of all refunds allowed by
                law and expenses of collection derived from motor vehicle
                registration fees       shall be used for the sole purpose of acquiring
                rights-of-way, constructing, maintaining, and policing such public
                roadways, and for the administration           of such laws as may be
                prescribed by the Legislature pertaining to the supervision of traffic
                and safety on such roads; and for the payment of the principal
                and interest on county and road district bonds or warrants voted
The Honorable Bill G. Carter - Page 2             (X-0250)




                or issued prior to January 2, 1939, and declared eligible prior to
                January 2, 1945, for payment out of the County and Road District
                Highway Fund under existing law

TEX. CONST. art. VIII, 3 7-a.      This constitutional   provision   was approved    by the voters on
November    5, 1946.

          Pursuant to its constitutional authority to allocate and direct the use of motor vehicle
registration fees, the legislature has adopted a number of statutes that govern the allocation, deposit,
and use ofmotor vehicle registration fees. Chapter 502 ofthe Transportation Code, which generally
governs motor vehicle registration, includes a subchapter governing county administration of fees.
SeeT~x. TRANSP.CODEANN. ch. 502, subch. C, Q 502.101-.114 (Vernon 1999). Owners ofmotor
vehicles are required to apply to register their vehicles each year with the Texas Department of
Transportation through the county assessor-collector of the county in which the owner resides, see
id. 3 502.002, who collects registration fees, see id. ch. 502, subch. C. As a general matter, the
county assessor-collector must credit a certain amount of the motor vehicle registration fees to the
county road and bridge fund on a weekly basis. See id. §§ 502.102-. 104. Fees over that amount are
sent to the Texas Department of Transportation, see id. 3 502.102(d), ,103, ,104, and are deposited
in the state treasury to the credit of the state highway fund, see id. § 502.051. Section 502.108
provides that the fees credited to the county road and bridge fund may be used for certain purposes,
which generally relate to road and bridge construction, maintenance, and repair. See id. 5 502.108.

        Section 256.007 of the Transportation Code authorizes a commissioners          court to transfer
“surplus” motor vehicle registration fees. It provides:

                         The commissioners court of a county that does not impose a
                tax for the construction and maintenance of roads and bridges may
                transfer surplus money derived from motor vehicle registration fees
                to any county fund that the court designates and may spend that
                money for any purpose authorized by Section 7-a, Article VIII, Texas
                Constitution.

Id. 4 256.007. Because the statute does not identify the account in which the “surplus money” is
located, define what it means for the money to be “surplus,” or provide a reference for the tax that
disqualifies a county from transfering surplus money, we examine the legislative history. See Tex.
Att’y Gen. Op. No. JC-0164 (1999) at 5 (“Where the language of a statute is ambiguous, we may
consider the statute’s legislative history.“); TEX. GOV’T CODE ANN. 5 311.023(l), (2), (3), (5)
(Vernon 1998) (in construing a statute, court may take into account object sought to be attained,
circumstances under which statute was enacted, legislative history, and consequences of a particular
construction).
The Honorable Bill G. Carter - Page 3             (X-0250)




       Section 256.007 is the 1995 codification of former section 4.203 of article 6702-l of the
Revised Civil Statutes,’ which provided as follows:

                        The commissioners court of any county not levying a tax for
               building and maintaining roads and bridges and having surplus funds
               from revenues derived from motor vehicle registration fees is
               authorized to transfer the surplus to any county fund that the court
               may designate and to expend the surplus for any use or purpose.

ActofMay20,1983,68thLeg.,R,S.,ch.           288, 5 1, 1983 Tex. Gen. Laws 1431, 1485 (enactingTnx.
REV. CIV. STAT.ANN. 6702-1, 9 4.203), repealed by Act of May 1, 1995,74th Leg., R.S., ch. 165,
4 24, 1995 Tex. Gen. Laws 1025, 1871. This provision was, in turn, the revision of a 1945
provision, former article 6675a-17 ofthe Revised Civil Statutes. See Act ofMay 8,1945,49th Leg.,
R.S., ch. 202, $ 1, 1945 Tex. Gen. Laws 273 (codified as article 6675a-17), repealed by Act of
May 20,1983,68th Leg., R.S., ch. 288, 5 1 (enacting section 4.203 of article 6702-l and noting that
it derived from article 6675a-17), 5 2 (repealing article 6675a-17), 1983 Tex. Gen. Laws 1431,1485,
1526. The emergency clause to the 1945 enactment stated that “some counties with large
populations have only a relatively small number of miles of county roads to maintain and are now
annually collecting and maintaining surplus registration fees in an aggregate amount several times
as large as is necessary to efficiently maintain the roads and bridges.” Act of May 8, 1945,49th
Leg., RX, ch. 202, 5 2, 1945 Tex. Gen. Laws 273. Thus, it is apparent from the emergency clause
that the purpose of this provision was to permit certain counties to transfer surplus funds in the
county road and bridge fund, monies not needed for road construction, to other funds to use for other
purposes. An attorney general opinion issued in 1945 regarding former article 6675a-17 confirms
that this was its purpose. See Tex. Att’y Gen Op. No. O-6805 (1945) (discussing House Bill 850
of the 49th Legislature). Therefore, we conclude that the “surplus money’: referred to in section
256.007 ofthe Transportation Code is money derived from motor vehicle registration fees deposited
in the county road and bridge fund that is not needed for the purposes specified by section 502.108.

         As we have noted, section 256.007 is limited to counties that do not “impose a tax for the
construction and maintenance of roads and bridges.” TEX. TRANSP.CODEANN. $j256.007 (Vernon
1999). When former 6675a-17 was enacted in 1945, article VIII, section 9 ofthe Texas Constitution
authorized both a fifteen cent road and bridge tax and a special, additional fifteen cent tax for the
further maintenance of the public roads that required voter approval.         See H.J.R. 18, Act of
Mar. 31, 1943,48th Leg., R.S., 1943 Tex. Gen. Laws 1143 (amending article VIII, section 9 ofthe
Texas Constitution) (approvedNov. 7,1944). Article VIII, section 9 now authorizes counties to levy
taxes for four constitutional purposes, including a road and bridge fund, see TEX. CONST.art. VIII,
5 9(b), and also authorizes the legislature to authorize counties to levy a special, additional fifteen
cent tax for the further maintenance of roads with voter approval, see id. $ 9(c); see also TEX.
TRANSP.CODE ANN. 5 256.052 (Vernon 1999) (authorizing county to levy special, additional fifteen
cent tax for further maintenance of the county roads). Given that article VIII, section 9 now allows


        ‘SeeAct ofMay 1,1995,74th Leg., R.S., ch. 165, $5 1,24,1995 Tex. Gen. Laws 1025, 1182,187l
The Honorable Bill G. Carter - Page 4               (JC-0250)




the general county levy to be allocated to the road and bridge fund, we believe that the tax referred
to in section 256.007 is the special, additional road and bridge tax authorized by article VIII, section
9(c) of the Texas Constitution, rather than the general county levy that may be allocated to the road
and bridge fund and used for road and bridge purposes. See First State Bunk & Trust Co. Y. Starr
County, 306 S.W.2d. 246,248 (Tex. Civ. App.-San Antonio            1957,nowrit)(formerarticle6675a-17,
predecessor to former section 4.203 of article 6702-1, did not apply to a county that had levied
special, voter-approved fifteen cent road and bridge tax). Furthermore, because section 256.007,
consistent with its statutory predecessors, specifically refers to “a tax for the construction and
maintenance ofroads and bridges,” TEX. TRANSP.CODEANN. 5 256.007 (Vernon 1999), an apparent
reference to article VIII, section 9, we do not believe it is intended to refer to the special county taxes
authorized by article III, section 52(b) and 52(c) of the Texas Constitution for the construction of
“macadamized, graveled or paved roads and turnpikes.” TEX. CONST.art. III, 5 52(b), (c).

          Finally, you ask about the proper use of motor vehicle registration fees. As we have noted,
section 502.108 of the Transportation Code prescribes the use of fees credited to the county road and
bridge fund. Although section 256.007 permits certain counties to transfer surplus motor vehicle
registration fees from the county road and bridge fund to any county fund designated by the
commissioners court, section 256.007 does not authorize a county to use this money for any purpose.
Significantly, both former article 6675a-17 and former section 4.203 of article 6702-l purported to
authorize a county to use these surplus monies for any purpose. However, soon after the legislature
enacted former article 6675a-17 in 1945, the voters ratified article VIII, section 7-a of the Texas
Constitution in November 1946, which limited the proper use of motor vehicle registration fees to
“acquiring rights-of-way, constructing, maintaining, and policing such public roadways, and [] the
administration of such laws as may be prescribed by the Legislature pertaining to the supervision
of traffic and safety on such roads.” TEX. CONST.art. VIII, 5 7-a. Thus, former article 6675a-17,
to the extent it authorized a county to use surplus motor vehicle registration fee monies for purposes
not authorized by article VIII, section 7-a, was rendered unconstitutional soon after its enactment.
See id. (Interpretive Commentary) (noting that same legislature that approved submission of art.
VIII, 5 7-a enacted former article 6675a-17 and concluding “it would appear that under the
constitutional amendment this statute is invalid”).

         As the revisor’s note to section 256.007 ofthe Transportation Code indicates, the drafters of
section 256.007 added the reference to article VIII, section 7-a of the Texas Constitution to claritj~
that the appropriate use of surplus motor vehicle registration fees is limited by the constitutional
provision. See TEX. TRANSP.CODEANN. 5 256.007 revisor’s note (Vernon 1999) (“Section 4.203,
V.A.C.S. Article 6702-1, states that surplus motor vehicle registration fees may be spent for any use
or purpose. Section 7-a, Article VIII, Texas Constitution, requires all motor vehicle registration fees
to be used for certain purposes. Accordingly, the revised law adds a reference to the constitutional
provision to clarify the appropriate uses of the excess fees.“); see also Fleming Foods, Inc. Y.
Rylunder, 6 S.W.3d 278,284 (Tex. 1999) (“directive to the Legislative Council [in connection with
the codification of statutes] to refrain from changing the sense, meaning, or effect of a previous
statute [cannot] be used as a basis to alter the express terms of a code that the Legislature enacts as
law, even when the Council’s language does change the prior, repealed law.“). Therefore, while
The Honorable Bill G. Carter - Page 5            (JC-0250)




section 256.007 permits a county to apply surplus funds to a broader variety of uses than those set
forth in section 502.108 of the Transportation Code, it is now quite clear that surplus motor vehicle
registration fees transferred from the county road and bridge fund to a county tind designated by the
commissioners court must be used only for purposes authorized by article VIII, section 7-a.

          In sum, in answer to your specific questions, motor vehicle registration fees allocated to a
county must be credited to the county road and bridge fund and the county must use the monies for
road and bridge construction, maintenance, and repair as provided by section 502.108 of the
Transportation Code. &TEx. TRANSP.CODEANN. $5 502.102-. 104, ,108 (Vernon 1999). Pursuant
to section 256.007 of the Transportation Code, a county that does not impose a road and bridge tax
under article VIII, section 9(c) of the Texas Constitution may transfer surplus motor vehicle
registration fee monies from the county road and bridge fund to any county fund designated by the
commissioners court, including the county general fund, but may use the monies only for purposes
authorized by article VIII, section 7-a, which include “acquiring rights-of-way, constructing,
maintaining, and policing such public roadways, and [] the administration of such laws as may be
prescribed by the Legislature pertaining to the supervision of traffic and safety on such roads.” TEX.
CONST. art. VIII, 5 7-a.
The Honorable   Bill G. Carter - Page 6          (X-0250)




                                        SUMMARY

                         Motor vehicle registration fees allocated to a county must be
                credited to the county road and bridge fund and the county must use
                the monies for road and bridge construction, maintenance, and repair
                as provided by section 502.108 ofthe Transportation Code. See TEX.
                TRANSP. CODEANN. $5 502.102-,104, ,108 (Vernon 1999). Pursuant
                to section 256.007 of the Transportation Code, a county that does not
                impose a road and bridge tax under article VIII, section 9(c) of the
                Texas Constitution may transfer surplus motor vehicle registration fee
                monies from the county road and bridge fund to any county fund
                designated by the commissioners court, including the county general
                fund, but may use the monies only for purposes authorized by article
                VIII, section 7-a, which include “acquiring rights-of-way, construct-
                ing, maintaining, and policing such public roadways, and [] the
                administration of such laws as may be prescribed by the Legislature
                pertaining to the supervision of traffic and safety on such roads.”
                TEX. CONST. art. VIII, 5 7-a.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVM
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General - Opinion Committee